The amendment has not been considered under the After Final Consideration Pilot Program because, in addition to the searching required by the proposed new limitation, the non-elected species have yet to be searched and examined such that this cannot be completed in the time allotted by the AFCP program.

Regarding applicants’ comments in the first full paragraph of page 9 regarding a trimerization catalyst please note that claim 21 does not require a catalyst and, as noted in the previous rejection, trimerization occurs in the prior art.  As such this product by process limitation in claim 21 appears to be met by Parrinello.  Note that different rejection rationale and/or prior art apply to the claims that actually do require specific catalysts.  
	Arguments directed to the (unentered) amendments are not useful in establishing novelty and/or unobviousness.
	Applicants argue that step a2 is the reaction of at least two of the silicon modified polyisocyanates with each other via an addition reaction between their isocyanate groups but this is not an adequate reflection of the claim language which only requires trimerization.
	While applicants refer to example 7 as being a liquid, it is used to form a thermoset polyurethane plastic as noted in the rejection such that this meets the claimed language.
	Applicants’ remarks appear to reflect a more narrow embodiment than that which is actually claimed.


/MARGARET G MOORE/Primary Examiner, Art Unit 1765